Exhibit 10.10


ROGERS CORPORATION
2019 LONG-TERM EQUITY COMPENSATION PLAN PERFORMANCE-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT
Subject to the terms and conditions set forth below, Rogers Corporation (the
“Company”) hereby grants to <first_name> <last_name> (the “Grantee”) Restricted
Stock Units under Section 8 of the Rogers Corporation 2019 Long-Term Equity
Compensation Plan (the “Plan”).
Capitalized terms in this Performance-Based Restricted Stock Unit Award
Agreement (the “Agreement”) shall have the meanings specified in the Plan,
unless a different meaning is specified herein (including in the attached
Schedule A, which is made a part of this Agreement).


This Agreement entitles the Grantee to payment in the form of Shares based on
the Performance Achievement Percentage (as calculated pursuant to Schedule A
hereto) attained during the Performance Period and subject to the employment
requirements set forth below. The target number of Shares subject to this
Agreement is <shares_awarded> Shares (the “Target Shares”), subject to
adjustment under Section 2.2 of the Plan. This Award is granted as of
<award_date> (the “Grant Date”).


By clicking the applicable acceptance box on the Charles Schwab & Co., Inc.
(“Charles Schwab”) website, the Grantee agrees to all of the terms and
conditions described in this Agreement and in the Plan. The Grantee acknowledges
that the Grantee has carefully reviewed this Agreement and all materials
incorporated herein by reference, including the Plan.


1.Acceptance of Award. The Grantee shall have no rights with respect to this
Agreement unless he or she shall have accepted this Agreement in the manner
described in the immediately preceding paragraph prior to the close of business
on the ninetieth (90th) day after the Grant Date.


2.Issuance of Shares. Subject to the terms and conditions of the Plan and this
Agreement, the number of Shares to be issued to the Grantee shall be determined
based on the Company’s Performance Achievement Percentage (as calculated
pursuant to Schedule A hereto) during the Company’s 2019, 2020 and 2021 fiscal
years (the “Performance Period”) using the following table:


 
Performance Achievement Percentage
Percentage of Target Shares
Threshold or below
0%
0% of Target Shares
Target
100%
100% of Target Shares
Maximum
200% or more
200% of Target Shares





1

--------------------------------------------------------------------------------

Exhibit 10.10


For avoidance of doubt, no Shares shall be awarded for a Performance Achievement
Percentage of 0% or less, and no more than two times the number of Target Shares
shall be deliverable if the Performance Achievement Percentage exceeds 200%.
Straight-line interpolation shall be used to determine the “Percentage of Target
Shares” in the table above if the Performance Achievement Percentage is between
“Threshold” and “Target” and between “Target” and “Maximum.” For example, a 50%
Performance Achievement Percentage will result in delivery of 50% of the Target
Shares. Any partial Share shall be rounded up to the nearest whole Share.


3.Restrictions and Conditions. If the Grantee’s employment with the Company and
its Affiliates is terminated for any reason other than death, Disability (as
such term is defined below), or Retirement (as such term is defined below) prior
to the end of the Performance Period, the Grantee shall forfeit any and all
rights under this Agreement, and no Shares shall be issued hereunder regardless
of actual performance during the Performance Period. If the Grantee’s
employment with the Company and its Affiliates is terminated due to the
Grantee’s death, Disability or Retirement prior to the end of the Performance
Period, the number of Shares issuable to the Grantee following the Performance
Period pursuant to Paragraph 2 shall be pro- rated based on the number of days
of Grantee remained employed by the Company and its Affiliates during the
Performance Period prior to the termination date, rounded up to the nearest
whole share. For example, if the Grantee was employed by the Company, one of its
Affiliates, or both, for 600 days during the Performance Period prior to
termination of employment on account of death, Disability or Retirement, the
Grantee would receive 54.74% [600 days / (366 days + 365 days x 2)] of the
number of Shares determined under Paragraph 2 based on the performance achieved
at the end of the Performance Period, rounded up to the nearest whole share.


For purposes of this Agreement, “Disability” shall mean that the Grantee is (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under a
Company or Affiliate employee accident and health plan, each of clauses (i) and
(ii) as reasonably determined by the Committee. In addition, the Committee may
determine that the Grantee has incurred a Disability if the Grantee is
considered “totally disabled” by the Social Security Administration.


For purposes of this Agreement, “Retirement” means Termination of Service after
the Grantee has attained sixty years of age and has completed at least five
years of vesting service. For avoidance of doubt, it is not necessary to
complete five years of vesting service prior to attaining age sixty in order to
qualify for Retirement. For purposes of this Agreement, “years of vesting
service” shall be determined in the same manner as provided for under the 401(k)
plan maintained by the Company as in effect on the Grant Date.


2

--------------------------------------------------------------------------------

Exhibit 10.10




4.Scheduled Payment Date. Subject to accelerated payment in the case of a Change
in Control as described in Paragraph 5 below, the Company shall deliver or cause
to be delivered to or on the behalf of the Grantee the number of Shares, if any,
as determined under Paragraphs 2 and 3 above, on or before the Scheduled Payment
Date in compliance with applicable law. The Company shall determine in its sole
discretion the manner of delivering Shares under this
Paragraph 4. For purposes of this Agreement, the “Scheduled Payment Date” shall
mean March 15th of the calendar year immediately following the expiration of the
Performance Period.


5.Change in Control. Restricted Stock Units shall not automatically vest upon a
Change in Control; instead, accelerated vesting of all or part of this Award in
connection with a Change in Control shall only apply as provided in Section
11.10 of the Plan. In the event that all or a portion of Restricted Stock Units
vests pursuant to this Paragraph 5, payment shall be made consistent with the
terms of the Plan as soon as practicable (but in no event more than five
business days) following a Change in Control.


6.Compensation Recovery. This Award shall be subject to recovery under the
Company’s Compensation Recovery Policy, as may be amended or otherwise modified
from time to time, or any similar policy that the Company may adopt from time to
time. For avoidance of doubt, compensation recovery rights with respect to
Shares delivered under this Agreement shall extend to any proceeds realized by
the Grantee upon the sale or other transfer of such Shares.


7.Tax Withholding. The Grantee hereby agrees to make appropriate arrangements
with the Company for such income and employment tax withholding as may be
required of the Company under applicable United States federal, state, local or
foreign law on account of the Grantee’s rights under this Agreement. The Grantee
may satisfy any withholding obligation, in whole or in part, by electing (i) to
make a payment to the Company in cash, by check, electronic funds transfer or by
other instrument acceptable to the Company, (ii) to deliver to the Company a
number of already-owned Shares having a value not greater than the amount
required to be withheld (such number may be rounded up to the next whole share)
as may be permitted pursuant to written policies or rules adopted by the
Committee in effect at the time of exercise, or
(iii) by any combination of (i) and (ii). In addition, the Committee may also
permit, in its sole discretion and in accordance with such policies and rules as
it deems appropriate, the Grantee to have the Company withhold a number of
Shares which would otherwise be issued pursuant to this Agreement having a value
not greater than the amount required to be withheld (such number may be rounded
up to the next whole share). The value of Shares to be withheld or delivered (as
may be permitted by the Committee) shall be based on the Fair Market Value of a
Share as of the date the amount of tax withholding is determined. For avoidance
of doubt, the Committee may change its policies and rules for tax withholding in
its sole discretion from time to time for any reason.




3

--------------------------------------------------------------------------------

Exhibit 10.10


8.The Plan. This Agreement is subject in all respects to the terms, conditions,
limitations and definitions contained in the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control.


9.No Obligation to Continue Employment. Nothing in this Agreement or the Plan
shall be construed as constituting a commitment, guarantee, agreement or
understanding of any kind or nature that the Company or any Affiliate shall
continue to retain the services of the Grantee, nor shall this Agreement or the
Plan affect in any way the right of the Company or any Affiliate to terminate
the services of the Grantee as an employee or otherwise at any time and for any
reason. By executing this Agreement, Grantee acknowledges and agrees that
Grantee’s service relationship with the Company or any Affiliate is “at will.”
No change of Grantee’s duties to the Company or any Affiliate shall result in,
or be deemed to be, a modification of any of the terms of this Agreement or the
Plan.


10.
Notices.



(a)    Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and, except as otherwise provided in Paragraph
10(b), shall be mailed or delivered to the Grantee at the address on file with
the Company or, in either case, at such other address as one party may
subsequently furnish to the other party in writing.


(b)    In lieu of receiving documents in paper format, the Grantee agrees, to
the fullest extent permitted by law, to accept electronic delivery of any
documents that the Company may be required to deliver (including, but not
limited to, the Plan, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other agreements, forms, notices and other communications) in connection
with this and any other prior or future incentive award or program made or
offered by the Company or its predecessors or successors. Electronic delivery of
a document to the Grantee may be made via a Company e-mail system, by reference
to a location on a Company intranet site to which the Grantee has access, or by
a website maintained by a third party engaged to provide administrative services
related to the Plan.


11.Purchase Only for Investment. To ensure the Company’s compliance with the
Securities Act of 1933, as amended (the “Act”), the Grantee agrees for himself
or herself, the Grantee’s legal representatives and estate, and any other
persons who acquire or may obtain rights under this Agreement upon the Grantee’s
death, that the Shares will be acquired hereunder for investment purposes only
and not with a view to their distribution, as that term is used in the Act,
unless in the opinion of counsel to the Company such distribution is in
compliance with, or exempt from, the registration and prospectus requirements of
the Act.


12.Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, United States of America without regard to any
choice of law rules thereunder.


4

--------------------------------------------------------------------------------

Exhibit 10.10




13.Electronic Signature. The parties may execute and deliver this Agreement and
any documents now or hereafter executed and delivered in connection with this
Agreement using procedures now or hereafter established by the Company for
electronic signature and document delivery. The Grantee’s electronic signature
shall be the same as, and shall have the same force and effect as, the Grantee’s
manual signature. For the avoidance of doubt, the Grantee’s clicking on the
applicable acceptance box on the Charles Schwab website shall be deemed to
constitute the Grantee’s electronic execution and delivery of this Agreement.
Any procedures for electronic signature and delivery may be effected by a third
party engaged by the Company to provide administrative services related to the
Plan.


14.Beneficiary Designation. The Grantee may designate Beneficiary(ies) to whom
shall be transferred any rights under this Agreement which survive the Grantee’s
death. The beneficiary designation form can be found at the Charles Schwab
Equity Award Center website (https://www.schwab.com/public/eac/home) or obtained
by contacting the Company’s Director, Compensation and Benefits. In the absence
of an effective beneficiary designation in accordance with the terms of the Plan
and this Agreement, the Grantee acknowledges that any rights under
this Agreement that survive the Grantee’s death shall be rights of his or her
estate notwithstanding any other agreements or documents (including the
Grantee’s will) to the contrary.


15.Section 409A. Payments under this Agreement are intended to be exempt from
Section 409A of the Code, and the regulations and guidance promulgated
thereunder (“Section 409A”). To the maximum extent permitted, this Agreement
shall be limited, construed and interpreted in accordance with such intent. No
payment shall be made under this Agreement later than the deadline to be
considered a short-term deferral under Treasury Regulation section
1.409A-1(b)(4). The Company shall have no liability to the Grantee or otherwise
if any amounts paid or payable hereunder are subject to Section 409A or the
additional tax thereunder.


16.Amendment. The Committee shall have the exclusive authority to amend this
Agreement, provided that no amendment of this Agreement shall, without the
written consent of the Grantee, adversely affect, as shall be determined by the
Committee, the rights of the Grantee hereunder. Any amendment to this Agreement
shall not be valid unless made in writing and signed by the person or persons to
be bound thereby.


17.Personal Information. The Grantee hereby acknowledges and agrees that the
personal data necessary to administer the Plan may be transferred from any
direct or indirect subsidiary of the Company to the Company, and/or a securities
brokerage firm and/or any other entity responsible for administering the
accounts of participants of the Plan. Some of these entities may be located in
countries whose privacy and data protection laws may not be equivalent to those
in the Grantee’s country of residence. Such data may include the Grantee’s name,
position, address, date of birth and all other data necessary to prove the
Grantee’s eligibility to receive Shares and the data necessary to calculate any
tax


5

--------------------------------------------------------------------------------

Exhibit 10.10


withholdings. Grantee may request access to and, where shown to be incorrect,
correct the personal data.


ROGERS CORPORATION
By: ______________________________
Name:
Title:




Accepted and Agreed by:
GRANTEE


Name: ______________________________


By clicking the applicable acceptance box on the Charles Schwab website, the
Grantee acknowledges receipt of this Agreement and agrees to its terms and
conditions.


















































6

--------------------------------------------------------------------------------

Exhibit 10.10


SCHEDUELE A


Calculation of Performance Achievement Percentage


“Performance Achievement Percentage” shall be determined using the following
table:


 
Performance Achievement
Percentage
TSR
Percentile
Threshold
0%
25%
 
20%
30%
 
40%
35%
 
60%
40%
 
80%
45%
Target
100%
50%
 
120%
55%
 
140%
60%
 
160%
65%
 
180%
70%
Maximum
200%
75%



Straight-line interpolation shall be used to determine the Performance
Achievement Percentage when performance is between two stated levels in this
table. For example, if the Company’s TSR Percentile is 47.5%, the Performance
Achievement Percentage would be 90%, calculated as follows: 80% + (((47.5% -
45%) / (50% - 45%)) x 20%).


The following terms shall have the meanings set forth below:


“Beginning Average Stock Price”: the mathematical average of the daily closing
stock prices for the 30 trading days immediately preceding January 1, 2019.


“Ending Average Stock Price”: the mathematical average of the daily closing
stock prices for the last 30 trading days of 2021.


“Index Companies”: the comparator companies selected by the Committee as of the
Grant Date for the purpose of determining the Company’s TSR Percentile
For avoidance of doubt, any such company for which the inputs to TSR cease to be
publicly reported during the Performance Period shall not be considered an Index
Company for purposes of calculating TSR Percentile.


“Total Shareholder Return” or “TSR”: with respect to an entity, the rate of
return (expressed as a percentage) achieved with respect to the common stock of
the Company and the common


7

--------------------------------------------------------------------------------

Exhibit 10.10


stock of each of the Index Companies for the Performance Period. TSR for an
entity shall be calculated as the sum of two components:


The cumulative percentage change in the entity’s common stock price for the
Performance Period measured as follows:


((Ending Average Stock Price/Beginning Average Stock Price) -1) x 100


and


The accumulation and assumed reinvestment as of the ex-dividend date in the
common stock of the entity of all cash dividends paid with respect to a share of
the entity’s common stock during the Performance Period, divided by the entity’s
Beginning Average Stock Price, and expressed as a percentage.


For avoidance of doubt, the TSR of the Company and each of the Index Companies
shall be adjusted to take into account stock splits, reverse stock splits and
other similar extraordinary events in respect of an entity’s shares of common
stock that occur during the Performance Period pursuant to Section 2.2 of the
Plan.


“TSR Percentile”: with respect to the Company, the relative position of the
Company’s TSR to the TSRs publicly reported for each of the Index Companies for
the entire Performance Period, calculated by (1) rank ordering the TSRs of the
Company and the Index Companies from lowest to highest and (2) using the formula
below:


(Company’s rank order / number of Index Companies) * 100




8